Case: 11-20786       Document: 00512206874         Page: 1     Date Filed: 04/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 12, 2013
                                     No. 11-20786
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RHONDA FLEMING,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-513-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Rhonda Fleming appeals from the district court’s denial of her first motion
for new trial. The Government argues that review of that denial is barred
because Fleming’s notice of appeal was untimely.                   See FED. R. APP. P.
4(b)(1)(A)(i); United States v. Chagra, 735 F.2d 870, 872 (5th Cir. 1984) (holding
that an appeal from the denial of a motion for new trial based on newly
discovered evidence must be filed in accordance with Rule 4(b)).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-20786     Document: 00512206874     Page: 2      Date Filed: 04/12/2013

                                  No. 11-20786

      A district court may grant a defendant an additional 30 days in which to
file a notice of appeal upon a showing of excusable neglect or good cause. FED.
R. APP. P. 4(b)(4). Fleming’s notice of appeal, mailed from the Carswell Federal
Medical Center within this additional 30-day period, suffices as a motion for a
finding on excusable neglect or good cause. See United States v. Golding, 739
F.2d 183, 184 (5th Cir. 1984). This case is remanded to the district court for the
limited purpose of determining whether excusable neglect or good cause entitles
Fleming to an extension of time to file a notice of appeal.
      REMANDED.




                                        2